—Order and judgment unanimously affirmed with costs. Memorandum: Supreme *998Court properly confirmed the Referee’s report. "A Referee’s determination is entitled to great weight, particularly in cases where the Referee, as trier of fact, must resolve conflicting testimony and matters of credibility” (Bellnier v Bellnier, 158 AD2d 947, 948; see, Zuckerman v Altman, 200 AD2d 520, Iv denied 83 NY2d 756). The court properly rejected the objection that plaintiffs obligation to make payments pursuant to the Stock Purchase Agreement was conditioned upon the determination of the adjusted purchase price of the stock. That objection is contrary to the theory advanced at the trial before the Referee (see, Pipe Welding Supply Co. v Haskell, Conner & Frost, 61 NY2d 884, 886). We agree with the court that the record supports the Referee’s determination that plaintiff is not entitled to credit for sums withdrawn from the Stock Payment Account, 50% of the net proceeds of used vehicle sales or salaries paid to defendants Griffin and Sorbini. (Appeal from Order and Judgment of Supreme Court, Erie County, Gorski, J.—Specific Performance.) Present—Denman, P. J., Green, Fallon, Doerr and Balio, JJ.